Title: From George Washington to Selena Hastings, countess of Huntingdon, 10 August 1783
From: Washington, George
To: Huntingdon, Selena Hastings, countess of


                        
                            My Lady
                            State of New York 10th Augt 1783
                        
                        Within the course of a few days I have received the Letter you was pleased to honor me with from Bath, of the
                            20th of Feby and have to express my respectable thanks to your goodness, for the marks of confidence & esteem
                            contained therein.
                        Your Ladyships benevolent designs towards the Indian Nations claim my particular attention—and to further so
                            laudable an undertaking will afford me pleasure, so far as my situation in Life, surrounded with many and arduous cares,
                            will admit—To be named as an active Executor of your Intentions, may perhaps disappoint your Ladyships views—but so far as
                            my general Superintendence, or incidental attention can contribute to the promotion of your Establishment, you may command
                            my assistance.
                        My Ancestry being derived from Yorkshire in England, it is more than probable that I am entitled to that
                            Honorable, which you are pleased to mention—Independent however of this priveledge, the veneration with which your
                            Ladyships character, heretofore known, has impressed me, justly entitles you to rank high in my esteem—The same Sentiments
                            of respect & regard lead Mrs Washington to thank you for the distinguishing mention you are pleased to make of
                            her. With great consideration I have the honor to be Yr Ladyships Most Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                    